Case 5:19-cv-00409-JGB-SP Document 14 Filed 04/22/19 Page 1 of 13 Page ID #:192



 1   David P. Myers (SBN 206137)
 2   Ann Hendrix (SBN 258285)
     John M. Tomberlin, Jr. (SBN 310435)
 3   THE MYERS LAW GROUP
 4   327 Fairway View Place, Suite 100
     Rancho Cucamonga, CA 91730
 5   Telephone: 909-919-2027
 6   Facsimile: 888.375.2102
 7   Attorneys for Plaintiff,
 8   NICOLE JARCZEWSKI
     D. CHAD ANDERTON, Bar No. 199922
 9   CAnderton@littler.com
10   NOLAN MCCREADY, Bar No. 300684
     NMccready@littler.com
11
     LITTLER MENDELSON, P.C.
12   2050 Main Street, Suite 900
     Irvine, CA 92614
13
     Telephone: 949.705.3000
14   Facsimile: 949.724.1201
15   Attorneys for Defendant
     UNITED PARCEL SERVICE, INC.
16

17                         UNITED STATES DISTRICT COURT
18                       CENTRAL DISTRICT OF CALIFORNIA
19   NICOLE JARCZEWSKI,                    Case No. 5:19−cv−00409−JGB−SP
                                           ASSIGNED TO THE HONORABLE
20                 Plaintiff,              JUDGE JESUS G. BERNAL
21        v.                               JOINT RULE 26(F) REPORT
22   UNITED PARCEL SERVICE, INC.,          Scheduling Conference
     an Ohio Corporation and DOES 1        Date:         May 6, 2019
23   through 10, inclusive,                Time:         11:00 Am
                                           Location:     Courtroom 1
24                 Defendant.                            3470 Twelfth Street
                                                         Riverside, CA 92051
25

26
27
                                           Trial Date: N/A
28                                         Complaint Filed SBSC: January 18, 2019
                                           1.
Case 5:19-cv-00409-JGB-SP Document 14 Filed 04/22/19 Page 2 of 13 Page ID #:193



 1         Pursuant to Rule 26(f) of the Federal Rules of Civil Procedure, Local Rule 26-1
 2   of the Local Rules of the United States District Court, Central District of California,
 3   and the Court’s Scheduling Meeting of Counsel Order (Dkt. No. 13), Plaintiff Nicole
 4   Jarczewski (“Plaintiff”) and Defendant United Parcel Service, Inc. (“UPS”) hereby
 5   submit their Joint Rule 26(f) Conference Report after having met and conferred on the
 6   issue contemplated in Rule 26(f), Local Rule 26-1, and the Court’s Order.
 7         Statement of the Case
 8        I. Plaintiff’s Position
 9         Plaintiff is a 34-year-old woman who suffers from rheumatoid arthritis. During
10   Plaintiff’s employment, her arthritis rose to the level of being a disability. UPS began
11   employing Plaintiff on about June 27, 2004, initially as a center clerk, then as a driver
12   in 2015. When Plaintiff became a driver, her hours swelled and often resulted in her
13   working in excess of nine hours per day and sometimes 11 hours a day. Though she
14   completed her duties, theses long hours caused her fatigue and arthritis flare-ups.
15         On about September 14, 2016, Plaintiff provided a doctor’s note to her
16   supervisor requesting she work only eight hours a day and five days a week as an
17   accommodation for her disability. The doctor’s note, and a completed accommodation
18   form, was also faxed to UPS’s corporate office. UPS provided Plaintiff no
19   accommodation at that time and did not engage in the interactive process – she
20
     continued working similar hours.
21
           On about November 11, 2016, Plaintiff injured her back while continuing to
22
     struggle with the workload in excess of the eight-hour restriction designated in her
23
     doctor’s note. Plaintiff filed for worker’s compensation and was placed on light duty
24
     restriction including: no heavy lifting; having an assistant to help with lifting and
25
     other route tasks; and working shorter hours. Plaintiff worked these light duties for
26
     approximately two weeks until injuring her shoulder on about December 2, 2016.
27

28

                                                2.
Case 5:19-cv-00409-JGB-SP Document 14 Filed 04/22/19 Page 3 of 13 Page ID #:194



 1         Following Plaintiff’s shoulder injury, she was placed on Temporary Alternate
 2   Work light duty and performed office tasks in the dispatch office for eight hours a
 3   day. On January 11, 2017, Plaintiff met with UPS local and corporate management
 4   and was informed they could not accommodate her. Two weeks later, the Temporary
 5   Alternate Work assignment expired and Plaintiff has been on leave ever since.
 6         While on leave, Plaintiff has received the runaround ever since. This has
 7   included her being given wrong numbers, being asked to repeatedly resubmit
 8   documents, and going months without an update. Plaintiff, through counsel, also
 9   requested her personnel file in March 22, 2018 and in violation of Cal. Labor Code
10   §1198.5 UPS did not provide Plaintiff’s personnel file.
11        II. Defendants’ Position
12         Defendant denies plaintiff’s claims. Defendant accommodated plaintiff and in
13         no way discriminated against her or retaliated against her. During the relevant
14         time period, Plaintiff filed a workers’ compensation claim. In the workers’
15         compensation proceeding she was found to be permanent and stationary as of
16         June 2018. There will be an issue as to whether Plaintiff sought an
17         accommodation from that point.
18

19         Subject Matter Jurisdiction
20
          I. Plaintiff’s Position: Plaintiff does not concede subject matter jurisdiction

21               exists.

22        II. Defendant’s Position:

23               This Court has diversity jurisdiction over this case.
           Legal issues
24
          I. Plaintiff:
25

26         (1)      Did UPS engage in disability discrimination, fail to accommodate a
27   disability, and fail to engage in the interactive process by ignoring Plaintiff doctor-
28   imposed work restrictions in September 2016? Did UPS continue in this illegal
                                                3
Case 5:19-cv-00409-JGB-SP Document 14 Filed 04/22/19 Page 4 of 13 Page ID #:195



 1   conduct when it refused to accommodate Plaintiff in early-2017 after she was further
 2   injured in late-2016 due to UPS’s failure to accommodate her.
 3         (2)    Did UPS refusal to provide accommodations to Plaintiff requested after
 4   she notified UPS of her disability and again after she was injured following that refusal
 5   qualify as retaliation? Under the same theory, did UPS retaliate when it refused to
 6   allow Plaintiff to continue working under Temporary Alternate Light duty conditions
 7   that she was temporarily granted or return to the position she held prior to being a
 8   driver?
 9         (3)    Has UPS failed to take adequate or meaningful step necessary to prevent,
10   investigate, and otherwise take such actions as were necessary to stop Plaintiff from
11   suffering from discrimination and harassment?
12         (4)    Did UPS violate Cal. Labor Code §1198.5 by failing to provide Plaintiff
13   her personnel file within 30 days her request made via certified mail by counsel?
14        II. Defendant:
15
16
           The legal and mixed issues include whether Defendant accommodated Plaintiff

17
           and engaged in the interactive process, as well as whether Defendant

18
           discriminated against plaintiff during the relevant time period under the

19
           applicable statutes of limitation.

20

21         Parties, Evidence, Etc.:

22        I. Plaintiff’s Position

23

24         (1)    Plaintiff is a 34-year-old woman who suffers from rheumatoid arthritis

25   that was severely and likely permanently aggravated by injuries to her back and

26   shoulder caused by overexertion in service to UPS. Plaintiff intends to present expert

27   evidence to show that it is more likely than not that were UPS to respected her

28   September 2016 work restrictions as a reasonable accommodation while engaging in

                                                4
Case 5:19-cv-00409-JGB-SP Document 14 Filed 04/22/19 Page 5 of 13 Page ID #:196



 1   the interactive process, Plaintiff would still be employed at UPS. Instead, Plaintiff
 2   suffers from acutely magnified symptoms of her disability which harm her quality of
 3   life and limit her ability to do jobs for UPS or another employer that require standing
 4   or sitting for extended times.
 5
           (2)    UPS Person Most Qualified on topics related to: UPS policy on
 6
     compliance with requests for personnel files, UPS knowledge of Plaintiff’s disability,
 7
     UPS actions to accommodate Plaintiff’s disability, UPS efforts to engage in the
 8
     interactive process, UPS policies and procedures regarding employees with disabilities
 9
     requiring accommodation, UPS positions available to Plaintiff with accommodations,
10
     Plaintiff’s hours worked and leave taken.
11
           (3)    Dr. Yolanda T. Grady 13768 Roswell Ave, Ste. 202 Chino, CA 91710.
12

13
     Evaluated Plaintiff in May 2016 and competed a Certification of Health Care Provider

14
     for Employee’s Serious Health Condition (FMLA) that found she would have

15
     “lifetime” serious medical condition from Rheumatoid Arthritis but was “not unable

16
     to perform any of her job functions due to the condition.” Also provided September

17
     14, 2016 work restriction and request for accommodation.

18
           (4)    Drs. Wade Faeber, Aaron Coppelson, Donna Cloughen, Tony Hunt

19
     Concentra Occupation Medical Center, 9405 Fairway View Place Rancho

20   Cucamonga, CA 91730. Provided treatment to Plaintiff for her disability and

21   aggravating injuries sustained while working for UPS.

22         (5)    Brenda Hellerud, UPS HRSC Occupational Health Supervisor. Received

23   notification of Plaintiff’s work restrictions and need for accommodation on September

24   21, 2016 but provided no immediate accommodation as needed.

25         (6)    Russell McDaniel – Mr. McDaniel served as Plaintiff’s driver helper

26   while on light duty, including the day her shoulder was injured.

27

28

                                                 5
Case 5:19-cv-00409-JGB-SP Document 14 Filed 04/22/19 Page 6 of 13 Page ID #:197



 1         (7)    Kenneth Perez – Plaintiff’s on Road Supervisor. Mr. Perez was Plaintiff’s
 2   direct supervisor and on road instructor during probationary period. Also acting
 3   Center manager wherever Chance Moses was out.
 4         (8)    Lori Norman – Plaintiff’s prior coworker at UPS. Served as a driver at
 5   the same time as Plaintiff and they typically covered each other’s routes when the
 6   other was off. Ms. Norman suffered a shoulder.
 7         (9)    Kristopher King – Plaintiff’s long-time coworker who also transitioned
 8   through multiple UPS roles before becoming a driver. Mr. King was also injured
 9   while working for UPS as a driver and shortly after stopped working at UPS.
10
           (10) UPS Human Resource Representatives Plaintiff interacted with in
11
     reporting her disability, requesting accommodation, and seeking a new position –
12
     Plaintiff recalls a woman named Carmen (LNU) and others that will be identified in
13
     discovery.
14
           (11) The evidence in this case will be of five types: medical records
15
     demonstrating when Plaintiff received her work restrictions, conversations written and
16
     oral between Plaintiff and UPS regarding her work restrictions and requests for
17
     accommodation, evidence of Plaintiff’s income at UPS and her income since her
18
     injury and being made inactive by USP, and expert testimony regarding Plaintiff’s lost
19
     income and the compounding of Plaintiff’s injuries due to UPS’s decision to ignore
20
     Plaintiff’s submitted work restrictions.
21
          II. Defendants’ Position
22
           Defendant’s position is set forth above. Defendant’s witnesses will include
23
           plaintiff, her supervisors and the Human Resources professionals involved
24
           regarding her accommodations and interactive process. Plaintiff currently
25
           remains an employee of UPS.
26
27

28

                                                6
Case 5:19-cv-00409-JGB-SP Document 14 Filed 04/22/19 Page 7 of 13 Page ID #:198



 1         Damages:
 2        I. Plaintiff’s Position
 3
           Plaintiff was a woman working in the prime of her life in her first serious job
 4
     after high school. With UPS she was a union member with excellent benefits and a
 5
     salary of approximately $1,317.66 per week (calculated by disability benefits provider
 6
     February 7, 2017) or $68,518.32 annually. Plaintiff would still be enjoying those
 7
     benefits and salary now, as evidenced by her twelve years of employment before her
 8
     injury. Instead of working towards advancement and retiring with UPS and enjoying a
 9
     profitable pension, Plaintiff’s disability needs were ignored resulting in catastrophic
10
     injury to her for which UPS – a global company with $72 billion in revenue and
11
     399,000 US employees – claims they cannot find a position for her to fill after over
12

13
     two years of ‘looking.’1

14
           Plaintiff has suffered tremendous emotional distress from the exacerbation to

15
     her disability caused by UPS ignoring her doctor-ordered work restrictions (e.g. being

16
     unable to engage in life pursuits such as hiking and dancing). Plaintiff’s emotional

17
     distress was further added to by UPS’s obfuscated process both before and after she

18
     was placed on unpaid leave; to this day, UPS has not informed her of a single position

19
     she is capable of working in.

20         Should this matter go to trial, Plaintiff will seek in excess of two million dollars

21   in lost wages and benefits, four million dollars in emotional distress, and punitive

22   damages. Two million dollars is a reasonable expectation for a career track position in

23   an international organization with room for advancement, and strong benefits

24   including a pension given Plaintiff’s young age and inability to work given UPS’s

25   failure to abide by Plaintiff’s work restrictions. Plaintiff has documented and

26
27
     1
      https://pressroom.ups.com/pressroom/ContentDetailsViewer.page?ConceptType=FactSheets&id=1
28   426321563187-193

                                                7
Case 5:19-cv-00409-JGB-SP Document 14 Filed 04/22/19 Page 8 of 13 Page ID #:199



 1   consistent treatment for the emotional distress that has been caused UPS conduct
 2   described above.
 3        II. Defendants’ Position
 4         Defendant denies plaintiff’s claims regarding damages. Indeed, Defendant
           accommodated plaintiff throughout, and as of June 2018 she was deemed
 5         permanent and stationary in the workers’ compensation proceeding and is
           unable to return to her previous job. There is an issue as to whether she has
 6         sought an accommodation since that time.
 7         Insurance
 8        I.     Plaintiff’s Position
 9         Plaintiff is unaware of any applicable insurance.
10        II.    Defendant’s Position
11
           There is no insurance for the claims in this suit.
12         Motions
13        I. Plaintiff’s Position
14         Plaintiff does not anticipate any motions to add or other parties or claims, to file
15   amended pleadings, or to transfer venue. However, discovery is pending and the
16   parties reserve the rights afforded under FRCP 15 and 19 to amend or join new parties
17   where appropriate.
18        II.    Defendant’s Position
19
           Defendant intends to file a motion for summary judgment.
20         Manual for Complex Litigation
21        I. Plaintiff’s Position
22         Plaintiff does not believe this action warrants application of the Manual.
23        II.    Defendant’s Position
24
           Defendant does not believe this action warrants application of the Manual for
25
     Complex Litigation.
26
27

28

                                                8
Case 5:19-cv-00409-JGB-SP Document 14 Filed 04/22/19 Page 9 of 13 Page ID #:200



 1         Status of Discovery
 2        I. Plaintiff’s Position
 3         On April 19, 2019, Plaintiff served UPS with Requests for Production of
 4   Documents and a Notice of Deposition for UPS’ Person Most Knowledgeable.
 5   Plaintiff will exchange initial disclosures in accordance with FRCP Rule 26.
 6        II.     Defendant’s Position
 7

 8         Defendant will exchange initial disclosures in accordance with FRCP Rule 26.
 9   Further, Defendant will serve discovery requests on plaintiff in the next one to two
10   weeks.
          Discovery Plan
11
          I. Plaintiff’s Position
12
           Plaintiff anticipates identifying additional deponents after receiving written
13
     discovery but is limited in her ability to forecast which UPS employees will be
14
     necessary due to not receiving her personnel file. Plaintiff also anticipates further
15
16
     written discovery including Requests for Admission and Interrogatories. Plaintiff

17
     intends to take discovery regarding the facts, witnesses, and documents supporting or

18
     disproving Plaintiff’s claims for discrimination, retaliation, failure to engage in the

19
     interactive process, failure to accommodate, failure to prevent discrimination and

20
     retaliation, and violation of Cal. Labor Code §1198.5. This is anticipated to include

21
     the deposition of Defendant’s Person Most Knowledgeable, the depositions of

22
     Defendant’s employees, including but not limited to Brenda Hellerud and Russell

23   McDaniel, and Defendant’s written policies and practices – subject to modification

24   once the parties engage in discovery. Plaintiff will likely utilize her primary treating

25   physician as a percipient and expert witness regarding her condition before and after

26   Plaintiff’s work restriction. Plaintiff may also call an expert witness regarding

27   expected lifetime earnings, and an expert regarding causation of Plaintiff’s injuries.

28

                                                9
Case 5:19-cv-00409-JGB-SP Document 14 Filed 04/22/19 Page 10 of 13 Page ID #:201



 1        II.      Defendant’s Position
 2

 3         Defendant will serve written discovery and will take plaintiff’s deposition.
 4   Defendant may also take the depositions of plaintiff’s medical providers and family
 5   members.
         Discovery Cut-Off
 6
          I. Plaintiff’s Position
 7
           Plaintiff accepts the dates as calculated in Exh. A, attached hereto.
 8
          II.      Defendant’s Position
 9

10         Defendant accepts the dates specified in Exhibit A attached hereto.
           Expert Discovery
11
          I. Plaintiff’s Position
12
           Plaintiff will likely utilize her primary treating physician as a percipient and
13
     expert witness regarding her condition before and after Plaintiff’s work restriction.
14
     Plaintiff may also call an expert witness regarding expected lifetime earnings, and an
15
     expert regarding causation of Plaintiff’s injuries.
16

17
          II.      Defendant’s Position

18              Defendant reserves the right to call experts in rebuttal to plaintiff’s
19              designated experts. Otherwise, defendant does not see the need for experts
20            in this case.
21
           Dispositive Motions

22
         III.      Plaintiff’s Position

23
           Plaintiff does not at this time anticipate filing a dispositive motion.

24
         IV.       Defendant’s Position

25         Defendant intends to file a motion for summary judgment.
26
           Settlement/Alternative Dispute Resolution (ADR)

27
          V.       Plaintiff’s Position

28         Plaintiff is open to private mediation to be completed by November 1, 2019.

                                                 10
Case 5:19-cv-00409-JGB-SP Document 14 Filed 04/22/19 Page 11 of 13 Page ID #:202



 1        VI.      Defendant’s Position
 2
             Defendant is open to private mediation.
 3           Trial Estimate
 4       VII.      Plaintiff’s Position
 5           Plaintiff anticipates that due to the number of witnesses and likelihood of
 6   multiple experts being necessary to demonstrate causation of Plaintiff’s injuries this
 7   trial will take from 15 to 20 days of jury trial.
 8       VIII.     Defendant’s Position
 9
             Defendant believes the trial of this matter should take no more than four to five
10
     days.
11           Trial Counsel
12        IX.      Plaintiff’s Position
13   David P. Myers and John M. Tomberlin of The Myers Law Group.
14        X.       Defendant’s Position
15
     Chad Anderton and Nolan McCready of Littler Mendelson.
16        Independent Expert or Master
17        XI.      Plaintiff’s Position
18           Plaintiff does not anticipate a need for an independent expert or master.
19       XII.      Defendant’s Position
20
             Defendant does not anticipate a need for an independent expert or master.
21

22           Timetable
23           Exh. A, attached.
24           Other Issues
25           A.    The parties join in requesting the Court’s order under Rule 16(c)
26
             providing that any motion under Rule 56 for Summary Judgment shall provide
27

28

                                                 11
Case 5:19-cv-00409-JGB-SP Document 14 Filed 04/22/19 Page 12 of 13 Page ID #:203



 1         to the Responding Party three weeks for a Response and two weeks for a Reply
 2         from the moving party.
 3         B.    The parties do not believe that it is necessary at this time for the Court to
 4         issue any other orders under Rule 26(c) or under Rule 16(b) and (c).
 5

 6                                          THE MYERS LAW GROUP
     DATED: April 22, 2019
 7                                          By: /s/ John Tomberlin
                                                  John M. Tomberlin, Jr.
 8                                                Attorneys for Nicole Jarczewski
 9

10   DATED: April 22, 2019                  LITTLER MENDELSON
                                            By: /s/ D. Chad Anderton
11                                               D. Chad Anderton
                                                 Attorneys for Defendants
12                                               UNITED POSTAL SERVICE
13

14

15
16   Pursuant to Local Rule 5-4.3.4(a)(2), I, John Tomberlin, hereby confirm that all
17   other signatories listed, and on whose behalf this filing is submitted, concur in the
18   filing’s content and have authorized the filing.
19
20

21

22
23

24

25

26
27

28

                                              12
Case 5:19-cv-00409-JGB-SP Document 14 Filed 04/22/19 Page 13 of 13 Page ID #:204



 1                                        EXHIBIT A
 2              SCHEDULE OF PRETRIAL & TRIAL DATES WORKSHEET
 3   Case No.: 5:19-CV-00409 Case Name: Nicole Jarczewski v. UPS, Inc. et al.
                                                   JOINT REQUESTED
 4                      MATTER                                                       TIME
                                                  DATE or PLNTF/DEFT
 5                                                  REQUESTED DATE
     TRIAL [ ] Court [x] Jury
 6   Duration Estimate: Plaintiff estimates 15-20             April 13, 2020        9:00 am
     days; Defendant estimates 4-5 days
 7   FINAL PRETRIAL CONFERENCE
     (“FPTC”) 4 wks before trial                              March 16, 2020       11:00 am
 8
                                                                    JOINT REQUESTED
 9            MATTER                TIME COMPUTATION               DATE or PLNTF/DEFT
                                                                    REQUESTED DATE
10
     Amended Pleadings and
11   Addition of Parties Cut-Off   90 days after scheduling
     (includes hearing of          conf                           August 4, 2019
12   motions to amend)
     Non−Expert Discovery          at least 14 wks before
13   Cut-Off (includes hearing                                    December 9, 2019
     of discovery motions)         FPTC
14
     Motion Cut-Off (filing        at least 13 wks before         December 16, 2019
15   deadline)                     FPTC
     Initial Expert Disclosure &
16   Report Deadline               at least 9 wks before FPTC January 13, 2020
17   Rebuttal Expert Disclosure    at least 5 wks before FPTC February 10, 2020
     & Report Deadline
18   Expert Discovery Cut-Off
     (includes hearing of          at least 3 wks before FPTC February 24, 2020
19   discovery motions)
     Settlement Conference
20
     Completion Date               at least 4 wks before FPTC February 17, 2020
21   Motions in Limine Filing      at least 3 wks before FPTC February 24, 2020
     Deadline
22   Opposition to Motion in
     Limine Filing Deadline        at least 2 wks before FPTC March 2, 2020
23
     Other Dates:                  at least 90 days after
24                                 complaint served (unless
                                   longer time justified)
25   Deadline to Mediate                                          November 1, 2019
26
27

28

                                              13
